—Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered on or about May 3, 1999, which, insofar as appealed from as limited by petitioner’s brief, denied petitioner’s Freedom of Information Law application to compel respondent District Attorney’s disclosure of certain records pertaining to petitioner’s criminal prosecution, unanimously affirmed, without costs.
As stated in his brief, petitioner seeks disclosure of “statements of witnesses who testified at his criminal trial”. Such statements are protected by the public interest privilege, and, as such, are not subject to disclosure absent a showing, not made here, of a “ ‘ “compelling and particularized need” ’ ” therefor (Matter of Huston v Turkel, 236 AD2d 283, 284, lv denied 90 NY2d 809). Petitioner does not show, for example, that he has discovered anything since trial indicating that perjury was committed by any of the witnesses. Nor does petitioner show that any witness statements made available at trial are no longer in his or his attorney’s possession (see, supra, at 283). We note our rejection of respondent’s argument that the order on appeal is nonfinal and therefore not appealable as of right (CPLR 5701 [a] [2] [v]). Concur — Williams, J. P., Tom, Rubin and Andrias, JJ.